DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a CON of 15/625,344 filed 06/16/2017, which is now Patent 10537454 is acknowledged.
Allowable Subject Matter
Claims 17-19 allowed.
The following is an examiner’s statement of reasons for allowance: Regarding base claim 17, the prior art fails to disclose, in combination with other limitations of the claim, a method for treating obesity through the use of an electro-physiologically active transducer intragastric balloon device, the method comprising generating a stimulation signal by a stimulation unit integrated into the IG balloon and transmitting the signal through a medium to stimulate sensory receptors in the stomach of the patient.
The prior art US 6,826,428 to Chen et al. discloses gastrointestinal electrical stimulation to regulating gastrointestinal action by using stimulatory electrode and sensor to provide retrograde feedback control of electrical stimulation to the stomach for reducing weigh in a subject.  US 2020/0246169 to Forsell discloses apparatus and method for treating obesity comprises device and methods for treating obesity by creates satiety by stretching the wall of the stomach or fills out a volume of the stomach.  US 2017/0231791 to Sedghi discloses magnetic satiety inducing system.  US 2012/0245553 to Raven et al. discloses intragastric volume occupying device with active agents.  These prior arts fail to disclose the method for treating obesity by generating a signal by a stimulation unit integrated into the IG balloon deployed within the stomach of the patient and transmitting that signal through a medium inside the balloon to stimulate sensory receptors in the stomach of the patient.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG SON DANG whose telephone number is (571)270-5809. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHONG SON H DANG/Primary Examiner, Art Unit 3771